DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-8, 10-14, 16-19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen et al. (US 20140310782 A1; hereinafter “Vanderveen”) in view of Sharda (US 20150082212 A1).
As per claims 1, 28 and 29, Vanderveen discloses: a method, apparatus, and non-transitory computer-readable medium, the apparatus (Vanderveen, [0073], first device 206) comprising: comprising:  

one or more network interfaces to communicate on a verification channel (Vanderveen, [0099], wireless interface to communicate via a communications link between a device and authorization server);   67PATENT 1470011.CIP 
4a processor (Vanderveen, Fig. 6, processor 616) adapted to execute one or more processes; and  
5a memory  (Vanderveen, Fig. 6, memory 614) configured to store a process executable by the processor, the process 6when executed operable to perform a method comprising:  
7initiating a communication to a receiving device on the communication 8channel (Vanderveen, [0073], first device 206 initiates communication to a second device 208 (i.e., receiving device) by transmitting a Connection Request Message 502), wherein the receiving device is configured to determine whether an 9identity associated with the apparatus is verified by a verification service (Vanderveen, [0087] and [0083], first device 206 utilizes the identifier of the second device 208 to retrieve and verify the authorization ticket of the second device 208 via communications link ([0099]), which can be obtained from a server, i.e., authorization server 202 (i.e., verification service). Examiner notes that the second device 208 can utilize the identifier of the first device 206 to retrieve and verify the authorization ticket of the first device 208 (i.e., initiating device) since both first and second devices obtain each other’s authorization tickets ([0058]). Examiner further submits that the act of obtaining the authorization ticket from the authorization server reads on verifying the identity by the verification service.);  

18continuing, with the receiving device, the communication on the 19communication channel, wherein the receiving device is caused, in response to 20the identity associated with the apparatus being verified, to manage the 21communication from the apparatus according to the identity being verified (Vanderveen, [0085], user data is exchanged after validated communication link is established (i.e., in response to identity associated with the apparatus being verified) which reads on managing and continuing the communication).
While Vanderveen discloses verifying the identity by the authorization server (Vanderveen, [0064]), Vanderveen does not disclose, however, Sharda teaches or suggests: 10verifying the identity associated with the apparatus through a verification 11service client application on the apparatus (Sharda, [0033], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers”); and
authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 3, claim 1 is incorporated and the modified Vanderveen discloses: the communication is initiated prior to verifying the identity associated with the initiating device (Vanderveen, [0073] and [0086], first device 206 initiates communication to a second device 208 prior to determining whether the identity associated with the receiving device is verified).
The modified Vanderveen does not disclose, however, Shard teaches or suggests: wherein the verification service client application is caused to activate during authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, the verification app is launched/activated when it is triggered, e.g., when any action is taken or during a communication.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 4, claim 3 is incorporated and the modified Vanderveen does not disclose, however Sharda teaches or suggests: receiving an identity verification request from the receiving device over the verification channel during the communication (Sharda, [0033], action selection is received); and invoking the verification service client application in response to the identity verification request to verify the identity associated with the initiating device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, the verification app is launched/activated when it is triggered, e.g., when any action is taken or during a communication.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 7, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity associated with the initiating device through a verification service client application on the initiating device comprises: receiving one or more authentication factors input at the initiating device, wherein conveying, to the verification service over the verification channel, that the identity associated with the initiating device is verified, prevents access to the one or more authentication factors by at least the receiving device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 8, claim 7 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein conveying, to the verification service over the verification channel, that the identity associated with the initiating device is verified, further prevents access to the one or more authentication factors by the verification service (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, authentication factors such as PIN 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 10, claim 1 is incorporated and the modified Vanderveen discloses: in response to the communication being managed by the receiving device according to the identity being verified, one or more of: receiving secure information over the communication; relaying transaction requests over the communication; and requesting modification of information associated with the verified identity (Vanderveen, [0085], user data is exchanged after validated communication link is established (i.e., in response to identity associated with the apparatus being verified) which reads on managing and continuing the communication).

As per claim 11, claim 1 is incorporated and the modified Vanderveen discloses: wherein, in response to the communication being managed by the receiving device 

As per claim 12, claim 1 is incorporated and the modified Vanderveen discloses: 
wherein the verification service is caused to convey, to the receiving device over the verification channel, that the identity associated with the initiating device is unverified (Vanderveen, [0058] and [0087]-[0088], after first device 206 is not verified, a validated communication link is not established between the devices which reads on discontinuing the communication); and
 continuing, by the initiating device with the receiving device, the communication on the communication channel, wherein the receiving device is caused, in response to the identity associated with the initiating device being unverified, to manage the communication from the initiating device according to the identity being unverified (Vanderveen, [0058] and [0087]-[0088], after first device 206 is not verified, a validated communication link is not established between the devices which reads on discontinuing the communication).
The modified Vanderveen does not disclose, however, Sharda teaches or suggests: conveying, from the initiating device to the verification service over the verification channel, and in response to the identity associated with the initiating device being unverified by the verification service client application, that the identity associated authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers,” wherein the result can be verified/unverified).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 13, claim 12 is incorporated and the modified Vanderveen discloses: wherein, in response to the communication being managed by the receiving device according to the identity being unverified, the receiving device is caused to perform one or more actions selected from: preventing sharing secure information over the communication; preventing transaction requests received over the communication: preventing sharing of information associated with the unverified identity; preventing requests for modification of information associated with the unverified identity; instructing against sharing secure information over the communication; instructing against performing transaction requests received over the communication; instructing 

As per claim 14, claim 1 is incorporated and the modified Vanderveen discloses: wherein the communication is selected from a group consisting of: a user-to-user communication; a user-to-enterprise communication; and an enterprise-to-user communication (Vanderveen, [0058] and [0050], peer-to-peer communication).

As per claim 16, claim 1 is incorporated and the modified Vanderveen discloses: wherein the identity associated with the initiating device is verified without the receiving device accessing personally identifying information (PII) associated with the identity (Vanderveen, [0087] and [0083], first device 206 utilizes the identifier of the second device 208 to retrieve and verify the authorization ticket of the second device 208 without accessing PII associated with the identifier).

As per claim 17, claim 1 is incorporated and the modified Vanderveen discloses: wherein the communication is selected from a group consisting of: a voice communication; a video communication; a text communication; an email 

As per claim 18, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity associated with the initiating device is based on one or more authentication factors selected from a group consisting of: facial recognition; iris recognition, device location information, fingerprint recognition; social security number input; federal identification number input; password input; pin input; security question input; and credit card code input (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 19, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity associated with the initiating device is based on one or more authentication factors input at the initiating device, and wherein the receiving device has no access to the one or more authentication factors input at the initiating device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, authentication factors such as PIN and finger print are inputted to authenticate the user and sending the result of the verification prevents anyone from accessing the authentication factors.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Rykowski et al. (US 20160366119 A1; hereinafter “Rykowski”).
As per claim 2, claim 1 is incorporated and the modified Vanderveen does not disclose, however Sharda teaches or suggests: wherein the verification service client application initiates the communication, and wherein the verification service client application conveys that the identity associated with the initiating device is verified to the verification service over the verification channel upon initiating the communication on the communication channel (Sharda, [0033], user selects action to initiate communication, wherein the verification app sends a verified result to the ACNO Server (i.e., verification service) which conveys that the identity associated with the initiating device is verified). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).
The modified Vanderveen does not disclose, however, Rykowski teaches or suggests: wherein the verification service client application has verified the identity associated with the initiating device prior to initiating the communication (Rykowski, [0033], “the authentication application 221 determines that the user 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include verifying by the verification service client application the identity receiving devices prior to receiving the communication as taught by Rykowski for the benefit of efficiently notifying the verification server and the initiating device that the identity associated with the receiving device is verified without having to go through a verification process each time communication takes place.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view Smith et al. (US 20190349372 A1; hereinafter “Smith”).
As per claim 5, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Smith teaches or suggests: wherein the communication is initiated without the verification service client application on the initiating device, the method further comprising: receiving a prompt from the receiving device over the verification channel during the communication to install the verification service client application; and installing the verification service client application in response to the prompt to then verify the identity associated with the initiating device (Smith, [0193], user is prompted to install an application that allows the user to register to the identity verification system and verify the user).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and Smith and further in view in view of Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”).
As per claim 6, claim 5 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: wherein a time limit is associated with the prompt to install the verification service client application (Naguthanawala, col. 5 lines 45-58, “the user authentication verification service 124 may report that… it could not authenticate the user (e.g., that it could not find a suitable device and communications channel for authenticating the user, or that the request to authenticate timed out without a response)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include determining that the identity associated with the receiving device is unverified in response to expiration of a time limit prior to obtaining verification as taught by Naguthanawala for the benefit of enhancing security by limiting the time for the user to authenticate. If the user takes a really long time to authenticate, it is suspicious that the user authenticating is actually who they are.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Pace, Jr. et al. (US 10855842 B1; hereinafter “Pace”).
As per claim 9, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Pace teaches or suggests: receiving, by the verification service client application on the initiating device, a prompt from the receiving device to initiate the communication, wherein the verification service client application initiates the communication in response to the prompt (Pace, col. 4 lines 4-28, customer receives a prompt from a representative to initiate a call with the representative, wherein the customer can either initiate the call by accepting the call ro scheduling the call for a different time (see col. 4 lines 45-66)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include receiving a prompt from the receiving device and initiating the communication in response to the prompt as taught by Pace for the benefit of enhancing the customer experience and reducing the amount of wasted resources (Pace, col. 4 lines 1-7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Scruby (US 20190149539 A1).
As per claim 15, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Scruby teaches or suggests: wherein the identity associated with the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include verifying by using attestation as taught by Scruby for the benefit of performing secure authentication without the extra inefficiencies or costs of conventional two-factor methods (Scruby, [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Shahidzadeh et al. (US 10325259 B1; hereinafter “Shahidzadeh”).
As per claim 20, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Shahidzadeh teaches or suggests: in response to the identity being verified: receiving a request for increased assurance of verification of the identity from the receiving device during the communication (Shahidzadeh, col. 14 line 4, request escalation of the level of assurance); 
verifying the identity associated with the initiating device through the verification service client application on the initiating device according to the increased assurance of verification request (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance); 
conveying, from the initiating device, in response to the increased assurance of verification, the increased assurance of verification to the verification service over the 
continuing, by the initiating device with the receiving device, the communication on the communication channel, wherein the receiving device is caused to manage the communication from the initiating device according to whether an increased assurance is conveyed (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include increasing the assurance of verification as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Farnsworth et al. (US 10389874 B1; hereinafter “Farnsworth”).
As per claim 21, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Farnsworth teaches or suggests: receiving an identity verification level of the receiving device via the verification channel (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).


As per claim 24, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Farnsworth teaches or suggests: displaying a verification level of the receiving device (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in authenticating (Farnsworth, col. 1 lines 39-41).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Naguthanawala.
As per claim 22, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: sending an identity verification request from the initiating device to the receiving device during the communication (Naguthanawala, col. 5 lines 12-23, user/mobile computing device receives a challenge request from user authentication verification service to authenticate, via a push notification, text message, or other message to the mobile computing device (i.e., verification channel)); and receiving a response to the identity verification request from the receiving device (Naguthanawala, col. 5 lines 24-32, user/mobile computing device responds to the challenge request).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include determining the identity associated with the initiating device without access to any authentication factors input at the initiating device as taught by Naguthanawala for the benefit of automating the task of authenticating users that was previously performed by humans (Naguthanawala, col. 2 lines 43-47). Furthermore, sensitive/private information need not be communicated over an insecure channel (Naguthanawala, col. 2 lines 27-30).

As per claim 23, claim 22 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: wherein sending the identity verification request and receiving the response to the identity verification request occurs via the verification channel (Naguthanawala, col. 5 lines 12-32, user/mobile computing device receives a challenge request and responds to the challenge response over a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include executing verification via a different channel as taught by Naguthanawala for the benefit identifying a suitable channel for authenticating a claimed identity of a user while preventing the user from inputting sensitive authentication information via an unauthenticated channel (Naguthanawala, col. 2 lines 18-42). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda and further in view of Ciarniello et al. (US 20160127902 A1; hereinafter “Ciarniello”).
As per claim 25, claim 1 is incorporated and the modified Vanderveen discloses: generating a verification token in response to the identity associated with the initiating device being verified (Vanderveen, [0065], generating authorization ticket); and 
wherein the verification service is caused to convey the verification token to the receiving device over the verification channel (Vanderveen, [0087], authorization ticket is conveyed to the first device 206 from the server, i.e., authorization server).
The modified Vanderveen does not disclose, however, Ciarniello teaches or suggests: wherein conveying that the identity associated with the initiating device is verified comprises sending the verification token to the verification service (Ciarniello, [0104], generated token is sent to an authentication hub 220).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda, Ciarniello, and further in view of Wang et al. (US 20190325129 A1; hereinafter “Wang”).
As per claim 26, claim 25 is incorporated and the modified Vanderveen does not disclose, however, wherein the receiving device is configured to pass the verification token to a second device to cause the second device to determine that the identity associated with the initiating device is verified based on receiving the verification token (Wang, [0024], client application passes the access token to the resource-hosting server (i.e., second device) to verify the token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include passing the verification token to a second device as taught by Wang because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a token (KSR).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Sharda, Ciarniello, and further in view of Alpaugh et al. (US 11089028 B1; hereinafter “Alpaugh”).
As per claim 27, claim 25 is incorporated and the modified Vanderveen does not disclose, however, Alpaugh teaches or suggests: wherein the verification token is unexchangeable (Alpaugh, col. 13 lines 24-35, token is an unexchangeable token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include the token being an unexchangeable token as taught by Alpaugh for the benefit of preventing tokens from being exchanged which enhances security (Alpaugh, col. 13 lines 24-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Gandhi et al. (US 20180375860 A1) teaches validating the identity of both an initiating customer and a bank without exchanging personal identifying information between the customer and the employee at the call center associated with the bank ([0085]).
Ezell et al. (US 20180139206 A1)	 teaches authenticating to a call center by use of multi-factor authentication and a token (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437